                      Case 1:21-mj-02295-MBB Document 2 Filed 05/03/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                   District of
                                               __________      Massachusetts
                                                            District of __________

                  United States of America                      )
                             v.                                 )
                      ANDRE TILAHUN
                                                                )      Case No.
                                                                )                 21-MJ-2295-MBB
                                                                )
                                                                )
                                                                )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  May 24, 2020               in the county of               Norfolk        in the
                       District of       Massachusetts      , the defendant(s) violated:

            Code Section                                                  Offense Description
18 USC 2252A(a)(2)                           Receipt of Child Pornography




         This criminal complaint is based on these facts:
See Attached Affidavit of HSI Agent Janet Connolly




         u Continued on the attached sheet.


                                                                                           Complainant’s signature

                                                                                          HSI SA Janet Connolly
                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date:             05/03/2021
                                                                                              Judge’s signature

City and state:                  Brookline, Massachusetts                  Hon. Marianne B. Bowler, U.S. Magistrate Judge
                                                                                            Printed name and title
